ACCEPTED
                                                                                                      01-15-00823-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                12/15/2015 8:39:18 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                 No. 01-15-00823-CR

                                             §                              FILED IN
                                                                     1st COURT OF APPEALS
         Juan J. Martinez,                   §                    IN THEHOUSTON, TEXAS
                 Appellant,                  §                        APPEALS,8:39:18 AM
                                                             COURT OF12/15/2015
                                             §                       CHRISTOPHER A. PRINE
                  v.                         §                   FOR THE      Clerk
                                             §
          State of Texas,                    §            FIRST JUDICIAL DISTRICT,
               Appellee.                     §                HOUSTON, TEXAS


                MOTION TO EXTEND TIME TO FILE BRIEF

       Appellant, Juan J. Martinez, seeks an extension of time to file his brief in this appeal

and in support would show the Court:

       Appellant timely perfected appeal from the August 20, 2015 judgment and sentence

of the trial court. The record was complete on November 17, 2015, making appellant’s

brief due December 17, 2015.

       Appellant seeks an extension of 45 days to file his brief, making the brief due

February 1, 2016. Appellant needs additional time to file his brief because counsel for

Appellant has been unable to obtain a complete copy of the record.

       Following the filing of the clerk’s record on September 29, 2015, counsel requested

a copy of the record and was told it would be provided together with the reporter’s record

when filed. The reporter’s record was filed November 17, 2015. Counsel for Appellant

requested the record on November 24, 2015, and was informed by the trial court clerk it

would be provided by electronic mail. On November 30, 2015, counsel was in Grimes

County and picked up a disc with the record. Examination of the disc revealed it only

contained the reporter’s record and did not include two videos admitted in evidence,
exhibits 12 or 13. The record contained the notation the original exhibits had been delivered

to this court at the direction of the trial court.

        Additional efforts to obtain a complete record included counsel traveling to Grimes

County on December 14, 2015, to obtain a printed copy of the clerk’s record.             The

prosecuting attorney provided a copy of exhibit 12 but exhibit 13 was not available at that

time.

        Counsel’s obligation to review the record necessarily requires access to a copy of

the record on appeal. Diligent efforts to obtain the record have not been completely

successful and with three days before Appellant’s brief is due, counsel has just obtained

the clerk’s record and is still attempting to secure access to State’s exhibit 13. Appellant

requests an extension of 45 days to ensure access to, and an opportunity to review, the

complete record.

        Appellant has requested no previous extensions.

                                             Prayer

        For the reasons set out herein, appellant prays the Court grant an extension to file

his brief until February 1, 2016.


                                                      Respectfully submitted,

                                                      __/s/__Clint Sare________
                                                      Clint F. Sare
                                                      Tex. Bar No. 00788354
                                                      P.O. Box 1694
                                                      Bryan, Texas 77806
                                                      (979) 822-1505

                                                      Attorney for appellant
                                                      Juan J. Martinez
                                Certificate of Service

      I certify a copy of appellant’s Motion to Extend Time to File Brief was served on
Tuck McClain, P.O. Box 599, Anderson, by fax on December 14, 2015.

                                                  __/s/_Clint Sare_____________
                                                  Clint F. Sare